Exhibit 10.3.5

 

EXECUTION COPY

 

FIFTH AMENDMENT

 

THIS FIFTH AMENDMENT, dated as of August 17, 2005 (this “Amendment”), is among
ADVANSTAR COMMUNICATIONS INC., a New York corporation (the “Borrower”) and the
Lenders (as defined below) signatories hereto.

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, various financial institutions from time to time parties
thereto (collectively, the “Lenders”), Credit Suisse (f/k/a Credit Suisse First
Boston and as successor in interest to DLJ Capital Funding, Inc.), as Lead
Arranger and Syndication Agent and Bank of America, N.A. (as successor by merger
to Fleet National Bank), as Administrative Agent, are parties to the Amended and
Restated Credit Agreement, dated as of November 7, 2000 (as further amended,
supplemented, amended and restated or otherwise modified prior to the date
hereof, the “Existing Credit Agreement”);

 

WHEREAS, the Borrower has requested that the Lenders amend the Existing Credit
Agreement in certain respects as more specifically set forth herein; and

 

WHEREAS, the Lenders have agreed, subject to the terms and conditions set forth
herein, to amend the Existing Credit Agreement as set forth below (the Existing
Credit Agreement, as amended by this Amendment, being referred to as the “Credit
Agreement”);

 

NOW, THEREFORE, in consideration of the agreements herein contained, and for
other valuable consideration the receipt of which is hereby acknowledged, the
parties hereto hereby agree as follows.

 

ARTICLE  I
DEFINITIONS

 

SECTION  1.1. Certain Definitions.  The following terms (whether or not
underscored) when used in this Amendment shall have the following meanings (such
meanings to be equally applicable to the singular and plural form thereof):

 

“Amendment” is defined in the preamble.

 

“Borrower” is defined in the preamble.

 

“Credit Agreement” is defined in the third recital.

 

“Existing Credit Agreement” is defined in the first recital.

 

“Lenders” is defined in the first recital.

 

--------------------------------------------------------------------------------


 

“Fifth Amendment Effective Date” is defined in Section 3.1.

 

SECTION  1.2. Other Definitions.  Terms for which meanings are provided in the
Existing Credit Agreement are, unless otherwise defined herein or the context
otherwise requires, used in this Amendment with such meanings.

 

ARTICLE  II
AMENDMENTS TO THE
EXISTING CREDIT AGREEMENT

 

Subject to the terms of Article III, effective on the Fifth Amendment Effective
Date the Existing Credit Agreement is hereby amended in accordance with this
Article.

 

SECTION  2.1. Amendments to Article I.  Article I of the Existing Credit
Agreement is hereby amended by inserting the following definitions in the
appropriate alphabetical order in Section 1.1 thereof.

 

“Contingent Payment” shall have the meaning set forth in the Purchase Agreement.

 

“Contingent Payment Date” means the earlier of (i) the date on which the
Contingent Payment is paid and (ii) the date on which the Borrower determines
that the Contingent Payment amount is zero.

 

“PGT” means Project Global Tradeshow, Inc., a New York corporation.

 

“Purchase Agreement” means the Stock Purchase Agreement, dated as of August 17,
2005 (as amended, supplemented, amended and restated or otherwise modified from
time to time in accordance with the terms of this Agreement), between the
Borrower and the Seller.

 

“Seller” means Samuel Ben-Avraham.

 

SECTION  2.2. Amendments to Article VII.  Article VII of the Existing Credit
Agreement is hereby amended as set forth below.

 

SECTION  2.2.1. Indebtedness.  Section 7.2.2. of the Existing Credit Agreement
is hereby amended as follows:

 

(a) clause (d)(i)(x) of such Section is hereby amended in its entirety to read
as follows:

 

“(x) any Subsidiary Guarantor owing to the Borrower or any Restricted Subsidiary
(provided, that the amount of Indebtedness owing by PGT to the Borrower and
Restricted Subsidiaries pursuant to this clause, when aggregated with the amount
of Investments made by the Borrower and Restricted Subsidiaries in PGT pursuant
to clauses (j) and (s) of Section 7.2.5, shall not at

 

2

--------------------------------------------------------------------------------


 

any time prior to the Contingent Payment Date exceed $5,000,000), or”

 

(b) subclause (2) contained in the final proviso of such Section is hereby
amended in its entirety to read as follows:

 

“(2) in the case of any such Indebtedness owed by PGT, or owed by a Person other
than the Borrower or a Subsidiary Guarantor (excluding PGT), such Indebtedness
shall not be forgiven or otherwise discharged for any consideration other than
payment (Dollar for Dollar or, if denominated in any currency other than
Dollars, such currency) in cash unless the Administrative Agent otherwise
consents;”

 

SECTION  2.2.2. Liens.  Section 7.2.3 of the Existing Credit Agreement is hereby
amended by (i) deleting the word “and” appearing at the end of clause (q),
(ii) replacing the reference to clause “(r)” with “(s)” and (iii) inserting a
new “clause (r)”, to read in its entirety as follows:

 

(r)  Liens in favor of the Seller on assets of PGT, which Liens may be senior in
priority to the Liens in favor of the Secured Parties.

 

SECTION  2.2.3. Investments.  Clause (s) of Section 7.2.5 of the Existing Credit
Agreement is hereby amended in its entirety to read as follows:

 

(s)  other Investments (excluding Investments by the Borrower or a Restricted
Subsidiary in PGT) in an aggregate amount not to exceed $10,000,000 at any time
outstanding;

 

SECTION  2.2.4. Modification of Certain Agreements.  Section 7.2.10 of the
Existing Credit Agreement is hereby amended by (i) replacing the phrase “or any
Transaction Document” in the first instance with the phrase “, any Transaction
Document or the Purchase Agreement”; (ii) replacing the word “or” immediately
preceding clause (d) with a comma; and (iii) inserting the following clause
(e) immediately after clause (d):

 

or (e) in the case of PGT, modify the Purchase Agreement or any document
delivered in connection therewith to adversely affect the Lenders, including any
change that would advance the payment date for or increase the amount of the
Contingent Payment.

 

ARTICLE  III
CONDITIONS TO EFFECTIVENESS

 

SECTION  3.1. Effectiveness Conditions.  This Amendment shall become effective
on the date (the “Fifth Amendment Effective Date”) when each of the conditions
set forth in this Article have been satisfied.  The Administrative Agent shall
provide written notice to the

 

3

--------------------------------------------------------------------------------


 

Borrower of the occurrence of the Fifth Amendment Effective Date promptly
following the occurrence thereof.

 

SECTION  3.1.1. Executed Counterparts.  The Administrative Agent shall have
received counterparts of this Amendment duly executed and delivered on behalf of
the Borrower and the Required Lenders.

 

SECTION  3.1.2. Affirmation and Consent.  The Administrative Agent shall have
received counterparts of an Affirmation and Consent, dated as of the Fifth
Amendment Effective Date, in form and substance reasonably satisfactory to the
Administrative Agent, duly executed and delivered by an Authorized Officer of
each of the Obligors other than the Borrower.

 

SECTION  3.1.3. Supplement to Subsidiary Guaranty.  The Administrative Agent
shall have received counterparts of a Supplement to the Subsidiary Guaranty,
dated as of the Fifth Amendment Effective Date, in form and substance
satisfactory to the Administrative Agent, duly executed and delivered by an
Authorized Officer of PGT.

 

SECTION  3.1.4. Supplement to Borrower Pledge and Security Agreement.  The
Administrative Agent shall have received counterparts of a Supplement to the
Borrower Pledge and Security Agreement, dated as of the Fifth Amendment
Effective Date, in form and substance satisfactory to the Administrative Agent,
duly executed and delivered by the Borrower together with certificates
representing all issued and outstanding Capital Stock of PGT and undated stock
powers duly executed in blank by an Authorized Officer of the Borrower.

 

SECTION  3.1.5. Supplement to Subsidiary Pledge and Security Agreement.  The
Administrative Agent shall have received counterparts of a Supplement to the
Subsidiary Pledge and Security Agreement, dated as of the Fifth Amendment
Effective Date, in form and substance satisfactory to the Administrative Agent,
duly executed and delivered by an Authorized Officer of PGT.

 

SECTION  3.1.6. [Copyright Security Agreement and Trademark Security
Agreement.](1)

 

SECTION  3.1.7. Acknowledgment Letter.  The Administrative Agent shall have
received a letter in form and substance satisfactory to it, executed and
delivered by the Seller and the Administrative Agent, relating to the
second-priority security interest of the Administrative Agent in assets of PGT.

 

SECTION  3.1.8. Secretary’s Certificate.  The Administrative Agent shall have
received a certificate, dated the Fifth Amendment Effective Date, of an
Authorized Officer of PGT as to (a) resolutions of its Board of Directors then
in full force and effect authorizing the execution, delivery and performance of
each Loan Document executed by it, and (b) incumbency and signatures of those of
its officers authorized to act with respect to each Loan Document executed by
it.

 

--------------------------------------------------------------------------------

(1)  If copyrights and trademarks owned by PGT are registered.

 

4

--------------------------------------------------------------------------------


 

SECTION  3.1.9. Permitted Acquisition.  The Borrower shall have complied with
the requirements of the definition of “Permitted Acquisition” as they relate to
the acquisition of PGT.

 

ARTICLE  IV
MISCELLANEOUS PROVISIONS

 

SECTION  4.1. Cross-References.  References in this Amendment to any Article or
Section are, unless otherwise specified, to such Article or Section of this
Amendment.

 

SECTION  4.2. Loan Document Pursuant to Existing Credit Agreement.  This
Amendment is a Loan Document executed pursuant to the Existing Credit Agreement
and shall be construed, administered and applied in accordance with all of the
terms and provisions of the Credit Agreement.

 

SECTION  4.3. Successors and Assigns.  This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

 

SECTION  4.4. Full Force and Effect; Limited Amendment.  Except as expressly
amended hereby, all of the representations, warranties, terms, covenants,
conditions and other provisions of the Existing Credit Agreement and the Loan
Documents shall remain unchanged and shall continue to be, and shall remain, in
full force and effect in accordance with their respective terms.  The amendments
set forth herein shall be limited precisely as provided for herein to the
provisions expressly amended herein and shall not be deemed to be an amendment
to, waiver of, consent to or modification of any other term or provision of the
Existing Credit Agreement, any other Loan Document referred to therein or herein
or of any transaction or further or future action on the part of the Borrower or
any Obligor which would require the consent of the Lenders under the Existing
Credit Agreement or any of the Loan Documents.

 

SECTION  4.5. Governing Law.  THIS AMENDMENT SHALL BE DEEMED TO BE A CONTRACT
MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING
FOR SUCH PURPOSES SECTION 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF
THE STATE OF NEW YORK).

 

SECTION  4.6. Execution in Counterparts.  This Amendment may be executed in any
number of counterparts by the parties hereto, each of which counterparts when so
executed shall be an original, but all the counterparts shall together
constitute one and the same agreement.  The Required Lenders party to this
Amendment hereby authorize and direct the Administrative Agent to execute and
deliver the acknowledgment letter referenced in Section 3.1.7 of this
Amendment.  Delivery of an executed counterpart of a signature page to this
Amendment by facsimile shall be effective as delivery of a manually executed
counterpart of this Amendment.

 

SECTION  4.7. Representations and Warranties.  In order to induce the Lenders to
execute and deliver this Amendment the Borrower hereby (i) represents and
warrants to the Lenders that both before and after giving effect to this
Amendment, all of the statements set forth in clauses (a) and (c) of
Section 5.2.1 of the Existing Credit Agreement are true and correct on

 

5

--------------------------------------------------------------------------------


 

and as of the Fifth Amendment Effective Date, and (ii) covenants and agrees that
no proceeds of Revolving Loans will be applied to finance the acquisition of PGT
pursuant to the Purchase Agreement.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers hereunto duly authorized as of the day and year
first above written.

 

 

 

ADVANSTAR COMMUNICATIONS INC.

 

 

 

 

 

By:

     /s/ Eric Lisman

 

 

 

Title: EVP

 

7

--------------------------------------------------------------------------------


 

 

Bank of America, N.A. (as successor by merger to

 

Fleet National Bank), as Administrative Agent

 

 

 

 

 

 

 

By:

     /s/ Amy B. Peden

 

 

 

Title: Vice President

 

8

--------------------------------------------------------------------------------


 

 

Bank of America, N.A. (as successor by merger to

 

Fleet National Bank

 

 

 

 

 

 

 

By:

     /s/ Amy B. Peden

 

 

 

Title: Vice President

 

9

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE, Cayman Islands Branch

 

(formerly known as CREDIT SUISSE FIRST

 

BOSTON, acting through its Cayman Islands

 

Branch)

 

 

 

 

 

 

 

By:

     /s/ Judith E. Smith

 

 

 

Judith E. Smith

 

 

Title:Director

 

 

 

 

 

 

 

By:

     /s/ Rianka Mohan

 

 

 

Rianka Mohan

 

 

Title:Associate

 

10

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL

 

ASSOCIATION

 

 

 

 

 

By:

     /s/ Kyle R. Holtz

 

 

 

Kyle R. Holtz

 

 

Title: Vice President

 

11

--------------------------------------------------------------------------------